DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 10-08-2019. As directed, claims 1-19 are pending in the current application.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  
-Line 2 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 1 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “with the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 1 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Line 2 recites “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 6 recites “having stored therein” which Examiner suggests replacing with “having stored thereon” for clarity. 
-Line 7 recites “executed on the processor” which Examiner suggests replacing with “executed by the processor” for clarity.
-Lines 7-8 recite “to perform operations” which Examiner suggests replacing with “to perform a set of operations” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
-Line 2 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Lines 1-2 recite “wherein the operations further comprise administering an anti-depressant drug to the person.” Examiner suggests replacing this with “wherein an anti-depressant drug is administered to the person.” This is to clarify that the administration is separate from the processor.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Lines 2-3 recite “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Line 3 recites “to perform operations” which Examiner suggests replacing with “to perform a set of operations” for clarity. 
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-Line 1 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
  -Lines 2-3 should be amended to read “emit, as the vibrational output, vibrations” to add commas offsetting the phrase “as the vibrational output” for clarity.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
-Lines 2-3 recite “wherein the operations further comprise administering an anti-depressant drug to the person.” Examiner suggests replacing this with “wherein an anti-depressant drug is administered to the person.” This is to clarify that the administration is separate from the processor.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity. 
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
Appropriate correction is required.
-Line 3 recites “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Claim 19 is objected to because of the following informalities:
-Line 2 recites “the operations” which Examiner suggests replacing with “the set of operations” for clarity.  
-Line 2 recites “the action” which Examiner suggests replacing with “activity” for clarity.
-Lines 2-3 recite “by employing the emitting of the vibrational output” which Examiner suggests replacing with “by emitting the vibrational output” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the modulation frequency" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected by virtue of their dependency on claim 1.
Claim 6 recites the limitation "the cingulate cortex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the brain" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the modulation frequency" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 are rejected by virtue of their dependency on claim 8.
Claim 13 recites the limitation "the anterior cingulate cortex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the brain" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the modulation frequency" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 are rejected by virtue of their dependency on claim 14.
Claim 19 recites the limitation "the anterior cingulate cortex" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the brain" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 merely recites that the applied vibration affects “nervous system activity” in the person, which is already recited in claim 2, from which claim 3 depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9-13 and 15-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 9, it is unclear whether the human organism is being positively recited at lines 3-4 because the claim recites “to affect autonomic nervous system activity in the person.” Examiner suggests amending the claim to read “configured to affect autonomic nervous system activity in the person.”
Claims 10-13 are rejected by virtue of their dependence on claim 9.
Regarding claim 10, it is unclear whether the human organism is being positively recited at lines 2-3 because the claim recites “to affect autonomic nervous system activity the person.” Examiner suggests amending the claim to read “configured to affect autonomic nervous system activity in the person.”
Regarding claim 12, it is unclear whether the human organism is being positively recited at lines 1-2 because the claim recites “the operations further comprise improving the action of the anti-depressant drug in the person” Examiner suggests amending the claim to replace “the operations further comprise improving” with “the operations further configured to improve”.
Claim 13 is rejected by virtue of its dependency on claim 12.
Regarding claim 13, it is unclear whether the human organism is being positively recited at lines 3-4 because the claim recites “the operations further comprise improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in the anterior cingulate cortex of the brain.” Examiner suggests amending the claim to replace “the operations further comprise improving” with “the operations further configured to improve”.
Regarding claim 15, it is unclear whether the human organism is being positively recited at lines 3-4 because the claim recites “to affect autonomic nervous system activity in the person.” Examiner suggests amending the claim to read “configured to affect autonomic nervous system activity in the person.”
Claims 16-19 are rejected by virtue of their dependence on claim 15.
Regarding claim 10, it is unclear whether the human organism is being positively recited at lines 3-4 because the claim recites “to affect autonomic nervous system activity the person.” Examiner suggests amending the claim to read “configured to affect autonomic nervous system activity in the person.”
Regarding claim 16, it is unclear whether the human organism is being positively recited at lines 1-2 because the claim recites “to reduce sympathetic nervous system activity in the person.” Examiner suggests amending the claim to replace “configured to reduce sympathetic nervous system activity in the person.”
Regarding claim 17, it is unclear whether the human organism is being positively recited at lines 1-2 because the claim recites “the operations further comprise improving the action of the anti-depressant drug in the person” Examiner suggests amending the claim to replace “the operations further comprise improving” with “the operations further configured to improve”.
Claims 18-19 are rejected by virtue of its dependency on claim 17.
Regarding claim 18, it is unclear whether the human organism is being positively recited at line 3 because the claim recites “the operations further comprise improving the action of the anti-depressant drug in the person” Examiner suggests amending the claim to replace “the operations further comprise improving” with “the operations further configured to improve”.
Claim 19 is rejected by virtue of its dependence on claim 18.
Regarding claim 19, it is unclear whether the human organism is being positively recited at lines 3-4 because the claim recites “the operations further comprise improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in the anterior cingulate cortex of the brain.” Examiner suggests amending the claim to replace “the operations further comprise improving” with “the operations further configured to improve”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or
non- obviousness.
Claims 1-3, 7-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274).
Regarding claim 1, Mirzai discloses a method of treating depression in a person (paragraph 8, lines 1-7), the method comprising: 
applying to a body area of the person a therapeutic stimulation device (10) having a 5transducer (16) that is positioned proximate the body area (paragraph 21, lines 1-6; transducer 16 is configured as a pair of headphones understood to be worn by a user);
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 2, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai discloses the method further comprising causing the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).  
Regarding claim 3, Mirzai and Jovanov disclose the method of claim 2, as discussed above.
Modified Mirzai discloses the method further comprising employing the emitted vibrations to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).  
Regarding claim 7, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai further discloses wherein the first frequency is in the range of 100- 300 Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C), and wherein the second frequency differs from the first frequency by 0.1-10 Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 100-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .1-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 8, Mirzai discloses a therapeutic stimulation device (10) structured to be applied to a body area of a person proximate a body area to provide stimulation therapy (paragraph 1, lines 1-3; paragraph 7, lines 1-3; paragraph 21, lines 1-6 system 10 includes transducer 16 configured as a pair of headphones understood to be worn by a user Fig. 2) comprising: 
a processor (28) (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a processor);
a 5transducer (16) (paragraph 21, lines 1-6; transducer 16 is configured as a pair of headphones understood to be worn by a user);
and a storage (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a memory; claim 17, lines 1-2), the storage having stored therein one or more routines which, when executed on the processor, cause the therapeutic stimulation device to perform operations (see abstract; paragraph 22, lines 1-6) comprising:  
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 9, Mirzai and Jovanov disclose the device of claim 8, as discussed above.
Modified Mirzai further discloses that the operations cause the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).   
Regarding claim 10, Mirzai and Jovanov disclose the device of claim 9, as discussed above.
Modified Mirzai further discloses wherein the operations 10further comprise employing the emitted vibrations to reduce sympathetic nervous system activity in the person (paragraph 2 of Mirzai indicates that the sympathetic nervous system is responsible for activating fight or flight, while the parasympathetic nervous system aids in achieving a rest state; paragraph 6 indicates that the beat frequency can stimulate either of the sympathetic or the parasympathetic nervous system, thus with a frequency stimulating the parasympathetic nervous system, its antagonist, the sympathetic nervous system, would be reduced).  
Regarding claim 14, Mirzai discloses a non-transitory machine-readable storage medium having stored therein instructions (abstract, lines 1-3, paragraph 22, lines 1-5; claim 1, lines 1-5: the system includes a computer understood to include a memory; claim 17, lines 1-2) which, when executed on a processor of a therapeutic stimulation device (10) having a transducer (16) that is positioned proximate a body area of a person (paragraph 1, lines 1-3; paragraph 7, lines 1-3; paragraph 21, lines 1-6: system 10 includes transducer 16 configured as a pair of headphones understood to be worn by a user Fig. 2), cause the therapeutic stimulation device (10) to perform operations comprising: 
treating the person for depression (paragraph 8, lines 1-7);
selecting a therapeutic stimulation pattern that comprises a first oscillation at a first frequency that is in the range of 20-300Hz (paragraph 9, lines 15-17; paragraph 10, lines 5-7; see relevant discussion of frequency f2; Figs. 3A-C) and a second oscillation at a second frequency that differs from the first frequency by 0.01-10Hz (paragraph 9, lines 15-22; paragraph 10, lines 5-7; Figs. 3A-C; see discussion of frequency f1, and note that the beat frequency created by subtracting the two frequencies is noted to be less than 40 Hz at paragraph 9, and the other targeted brain waves shown in Fig. 3C range from less than 4 Hertz to greater than 40 Hertz, thus the difference between the two frequencies can be in the range of .01-10 Hz depending on the targeted brain wave frequency), the first oscillation and the second oscillation together forming a beat output at the modulation frequency (paragraph 27, lines 5-8; Fig. 3B); 
and 10emitting with the transducer (16) the therapeutic stimulation pattern as a vibrational output toward the body area (paragraph 1, lines 1-3; paragraph 7, lines 1-3).  
Mirzai discloses that the first oscillation at the first frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f2). The disclosed range overlaps the claimed range for the first oscillation of 20-300 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai discloses that that the second oscillation at the second frequency is in the range of 1000 Hz or less (paragraph 10, lines 5-7, see f1), and further discloses that the ultimate beat output obtained by the subtraction of the first and second oscillations is in the range of 40 Hz or less (paragraph 9, lines 17-22, see also Fig. 3C where the targeted brain waves are in the range of less than 4 Hz to greater than 40 Hz), which would require a difference of the frequency for the second oscillation to be in the range of less than 40 Hz. The disclosed range of less than 40 Hz overlaps the claimed range of a difference of .01-10 Hz. In the case when the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Mirzai fails to disclose that the transduction of the vibration is tactile.
However, Jovanov teaches a stimulation device (abstract, lines 1-3) including a tactile transducer (138) for providing vibration via bone conduction (Col. 6, lines 6-7), and that the stimulus can be provided as binaural beats (Col. 7, lines 48-51). Jovanov additionally teaches that the user’s arousal level can be modified using vibration/bone conduction (Col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating depression using binaural beats as disclosed by Mirzai with Jovanov’s teaching that binaural beats can be delivered via bone conduction in order to alter a user’s arousal state, in order to provide the stimulus via a tactile transducer (i.e. the bone conducting speaker/vibrator of Jovanov) as an alternative to the sonic vibration provided by Mirzai. Given that Mirzai and Jovanov are directed to altering a user’s arousal state (Mirzai’s device treats depression, and Jovanov is directed towards relaxation/altering a state of consciousness), and that Jovanov explicitly teaches that binaural beats can be delivered via bone conduction, this modification would result in a reasonable expectation of success.
Regarding claim 15, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 14, as discussed above.
Modified Mirzai further discloses that the operations cause the tactile transducer (16 of Mirzai configured as a bone conduction speaker) to emit as the vibrational output vibrations that correspond to the therapeutic stimulation pattern to affect nervous system activity in the person (Mirzai: paragraph 21, lines 1-4; paragraph 25, lines 1-8).   
Regarding claim 16, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 15, as discussed above.
Modified Mirzai further discloses wherein the operations 10further comprise employing the emitted vibrations to reduce sympathetic nervous system activity in the person (paragraph 2 of Mirzai indicates that the sympathetic nervous system is responsible for activating fight or flight, while the parasympathetic nervous system aids in achieving a rest state; paragraph 6 indicates that the beat frequency can stimulate either of the sympathetic or the parasympathetic nervous system, thus with a frequency stimulating the parasympathetic nervous system, its antagonist, the sympathetic nervous system, would be reduced).  
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274), as applied to claims 3, 8, and 14 above, in further view of Hyde (US 2009/0271217).
Regarding claim 4, Mirzai and Jovanov disclose the method of claim 1, as discussed above.
Modified Mirzai fails to disclose the method further comprising administering an anti- depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 5, Mirzai, Jovanov, and Hyde disclose the method of claim 4, as discussed above.
Modified Mirzai discloses the method further comprising improving the action of the anti- 20depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Regarding claim 11, Mirzai and Jovanov disclose the device of claim 8, as discussed above.
Modified Mirzai fails to disclose wherein the operations further comprise administering an anti-depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 12, Mirzai, Jovanov, and Hyde disclose the device of claim 11, as discussed above.
Modified Mirzai further discloses wherein the operations 15further comprise improving the action of the anti-depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Regarding claim 17, Mirzai and Jovanov disclose the non-transitory machine-readable storage medium of claim 14, as discussed above.
Modified Mirzai fails to disclose wherein the operations further comprise administering an anti-depressant drug to the person.  
However, Hyde teaches a method of combining therapies wherein a prescription psychiatric medication is combined with a sensory experience (abstract, lines 1-4). Hyde further indicates that the psychiatric medication can be an anti-depressant (paragraph 114, line 10; paragraph 157, lines 16-18), and the sensory experience can include sound/vibration (paragraph 126: “Operation 2202 illustrates selecting at least one real-world sensory stimulus as the at least one artificial sensory experience. For example, as shown in FIG. 1, selector module 106 may select at least one real-world sensory stimulus as the at least one artificial sensory experience. In one instance, selector module 106 can select a real-world sensory stimulus including an aroma as an artificial sensory experience. Some examples of a real-world sensory stimulus may include aromas and/or smells, sounds, sights, touch, pressure, temperature and/or heat, and/or vibration.”; paragraph 160 describes: “a soothing music soundtrack”; paragraph 166 describes: a doctor may conduct an interview with the individual to identify sounds, music, and/or smells that the individual considers relaxing “). Hyde indicates that the various types of stimulus can be prescribed alongside of the psychiatric drug in order to ameliorate the side effects of the drug (abstract, lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to include the step of administering an anti-depressant, as suggested by Hyde, alongside of the tactile stimulation in order to ameliorate side effects of the drug.
Regarding claim 18, Mirzai, Jovanov, and Hyde disclose the non-transitory machine-readable storage medium of claim 17, as discussed above.
Modified Mirzai further discloses wherein the operations 15further comprise improving the action of the anti-depressant drug in the person with the emitting of the vibrational output (Hyde: abstract, lines 3-4 describe ameliorating symptoms of the drug, and the exemplary therapies described in paragraphs 126, 160, 166 provide a rationale for combining the therapy described by Mirzai with an anti-depressant).  
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzai (US 2016/026974) in view of Jovanov (US 10,688,274) in further view of Hyde (US 2009/0271217), as applied to claims 5, 12, and 19 above, in further view of DeRubeis (“Cognitive therapy versus medication for depression: treatment outcomes and neural mechanisms”).
Regarding claim 6, Mirzai, Jovanov, and Hyde disclose the method of claim 5, as discussed above.
Modified Mirzai fails to disclose the method further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.
Regarding claim 13, Mirzai, Jovanov, and Hyde disclose the therapeutic stimulation device of claim 12, as discussed above.
Modified Mirzai fails to disclose the device further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.
Regarding claim 19, Mirzai, Jovanov, and Hyde disclose the non-transitory machine-readable storage medium of claim 18, as discussed above.
Modified Mirzai fails to disclose the medium further comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain.  
However, DeRubeis teaches a method comprising improving the action of the anti-depressant drug by employing the emitting of the vibrational output to stimulate activity in brain areas predictive of response to depression including the cingulate cortex of the brain (page 794, 1st column: “whereas increased rostral and subgenual cingulate activity might predict a better response to ADM.” Where “ADM” is described as antidepressant medication on page 788).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable storage medium described by modified Mirzai to stimulate areas of the anterior cingulate cortex, as suggested by DeRubeis, in order to enhance the effects of a prescribed and administered antidepressant medication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hooper (US 2016/0346501) is cited for its relevant wrist-worn tactile device (see Fig. 1) capable of imparting a relaxing or stimulating effect on the user via rhythmic tactile stimulation (abstract, lines 1-8). Hooper further indicates that the device is beneficial in treating psychological disorders including depression and anxiety (paragraph 94, lines 13-15). Hooper further cites that stress levels can be determined via heart rate, skin conductance, breathing rate, pupil dilation, and brain activity (paragraph 94, lines 7-10). Hooper additionally states that the provided stimulus is felt by the user (paragraph 93, lines 1-4).
-Bachmann (US 4,052,981) is cited for its relevant discussion regarding outputting two separate oscillation patterns and different frequencies at two different motors in order to provide a beat output at a modulation frequency provided by a power supply (abstract, lines 14-18; Col. 2, lines 28-35).
-Chmelik (US 2020/0245931) is cited for its relevant chest worn device (see Fig. 1), including a vibration element configured to vibrate at varying frequencies, and various sensors for measuring body parameters indicative of stress, wherein the vibration is delivered in order to regulate stress (abstract, lines 1-8).
-Muench (US 2019/0282442) is cited for its relevant wrist-worn device (see Fig. 2) capable of delivering an oscillating vibration stimulus (abstract, lines 1-5), with the purpose of training a user’s baroreflex sensitivity (paragraph 2, lines 1-4).
-Uryash (US 2014/0163439) is cited for its wrist-worn vibrotactile stimulation device (see Fig. 2) wherein the delivered vibration is derived from music (paragraph 2, lines 1-5). Uryash further cites a range of 8-300 Hz of the bass frequency delivered to the wrist worn device (see paragraph 109).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785